                     IN THE UNITED STATES DISTRICT COURT
                        WESTERN DISTRICT OF ARKANSAS
                             HOT SPRINGS DIVISION


JAMES LEONARD TONEY                                                           PLAINTIFF

v.                                Civil No. 6:17-CV-06130

SHERIFF MIKE CASH, CHIEF DEPUTY                                            DEFENDANTS
RICHARD TOLLISON, JAIL
ADMINSTRATOR KEN FAIN, and AST.
ADMINISTRATOR T.J. BURNET (Hot
Springs County Jail)

                                     JUDGMENT


     For the reasons stated in the Opinion and Order filed this date, this case is DISMISSED

WITH PREJUDICE.


     IT IS SO ORDERED this 30th day of July 2019.

                                                /s/   Barry A. Bryant
                                                HON. BARRY A. BRYANT
                                                UNITED STATES MAGISTRATE JUDGE




                                            1
